Citation Nr: 0524226	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  91-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for bilateral leg 
disorders.  

2.	Entitlement to service connection for bilateral ankle 
disorders.  

3.	Entitlement to ratings in excess of 10 percent for 
arthritis of each knee.  

4.	Entitlement to a rating in excess of 10 percent for stress 
related physiological irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

This appeal arises from 1989 and later, Department of 
Veterans Affairs Regional Office (RO), Atlanta, Georgia 
rating decisions, which denied many of the appellant's 
claims, including service connection for bilateral leg and 
ankle disorders as secondary to his service-connected foot 
calluses.  Over the years, many of the issues on appeal have 
been remanded or adjudicated by the Board.  The case was 
initially remanded by the Board in September 1991 and, in 
June 1998, the Board denied service connection for bilateral 
ankle and leg disorders.  A Motion for Reconsideration was 
denied in March 1999.  

The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court), and the 
Board's decision regarding these two issues, as well as 
service connection for bilateral knee disabilities and 
irritable bowel syndrome, was vacated pursuant to an August 
2000 Court Order.  The Board was ordered to provide 
additional reasons and basis to support the denials.  

The Board subsequently remanded the case to RO for further 
development and consideration.  By decision dated in August 
2003, the Board granted the appellant service connection for 
stress-related physiological response affecting irritable 
bowel syndrome and bilateral knee arthritis, as secondary to 
the veteran's service-connected foot callosities.  At that 
time, the Board again remanded the remaining issues on appeal 
to insure compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  

By rating decision dated in November 2003, the RO awarded 10 
percent evaluations for arthritis of each knee and a 10 
percent evaluation for stress related physiological irritable 
bowel syndrome.  Notice of these awards was furnished to the 
veteran in December 2003.  The veteran, in correspondence 
received in December 2004, submitted a notice of disagreement 
to the evaluations.  These issues have not been addressed in 
a statement of the case by the RO, but are before the Board 
for appellate consideration.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	Bilateral leg disorders were not shown during service and 
are not shown to be related to the veteran's service-
connected foot disabilities, but more likely than not related 
to non-service connected venous insufficiency.  

2.	Bilateral ankle disorders are not currently demonstrated.  


CONCLUSIONS OF LAW

1.	Bilateral leg disorders were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

2.	Bilateral ankle disorders were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection is currently in effect for callosities of 
both feet, rated 50 percent disabling; stress related 
physiological irritable bowel syndrome, rated 10 percent 
disabling; temporomandibular joint syndrome, rated 10 percent 
disabling; arthritis of the left knee, rated 10 percent 
disabling; arthritis of the right knee, rated 10 percent 
disabling; and cervical muscle strain, evaluated as 
noncompensable.  The veteran's combined evaluation, with the 
bilateral factor applied, is 70 percent disabling.  

The service medical records show no complaints or 
manifestations of leg or ankle disorders.  In an affidavit 
dated in January 1990, a friend of the veteran, who noted 
that she was a retired nurse, indicated that she had observed 
the veteran's disability, primarily that associated with the 
veteran's bilateral foot calluses.  She indicated that the 
pain often progressed upward to the veteran's knees and 
thighs.  Treatment records include a VA outpatient treatment 
record dated in May 1991 wherein the veteran complained of 
pain in both legs.  Physical examination at that time was 
within normal limits.  Additional VA outpatient treatment 
records do not indicate that the veteran had complaints of 
pain in the legs.  

The veteran has testified at several personal hearings in 
connection with his appeal.  He has asserted that that he 
believes that there is a relationship between his service-
connected foot callosities and his claimed leg and ankle 
disabilities.  It is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

An examination was conducted by VA in April 2003.  At that 
time, the examiner was requested to render opinions regarding 
possible relationships between the veteran's service-
connected foot callosities and the development of leg or 
ankle disorders.  After reviewing the veteran's past medical 
history, including the voluminous claims folders, and 
conducting a complete physical examination, the examiner 
noted that any osteoarthritis of the knees and ankles was as 
likely as not caused by a chronically abnormal gait secondary 
to pain in the veteran's heels.  While X-ray studies of the 
knees showed arthritis (and service connection for arthritis 
of the knees has been granted) studies of the ankles were 
unremarkable.  The examiner went on to state that any leg 
pain was far more likely to be secondary to vascular 
insufficiency than to any osteoarthritis or to the veteran's 
foot lesions directly.  The examiner went on to state that 
there was no medical mechanism through which vascular 
insufficiency could have been caused by or secondary to the 
foot calluses.  Therefore, the examiner did not believe that 
the leg pains were secondary to the foot calluses.  

The examiner who extensively evaluated the veteran's medical 
records as well as conducting a thorough medical examination 
was of the opinion that the veteran's leg pain was the result 
of vascular insufficiency rather than the service-connected 
foot callosities.  It is believed that this medical opinion 
is sufficient to explain the affidavit from the veteran's 
friend who indicated that the veteran began having leg pain 
that radiated from the pain in the feet.  The April 2003 
report of medical examination is found to be the more 
persuasive medical opinion of record.  In addition, unlike 
the veteran's knee arthritis, for which service connection 
has been established, the veteran's ankles are not shown to 
be arthritic.  As such, there is no credible evidence 
establishing that the veteran currently has a bilateral ankle 
disorder that is related to service-connected disabilities.  
Under these circumstances, service connection for bilateral 
leg and ankle disorders is denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral leg disorders is denied.  

Service connection for bilateral ankle disorders is denied.  


REMAND

As noted, service connection has recently been established 
for bilateral knee arthritis as well as stress related 
physiological irritable bowel syndrome.  A 10 percent 
evaluation has been assigned for each knee and a 10 percent 
evaluation has been assigned for stress related physiological 
irritable bowel syndrome.  The veteran has appealed these 
initial evaluations.  These issues have not been addressed by 
the RO, but are before the Board for appellate consideration.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the matters are remanded for the 
following:

The RO should adjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


